
	
		I
		111th CONGRESS
		1st Session
		H. R. 3162
		IN THE HOUSE OF REPRESENTATIVES
		
			July 9, 2009
			Mr. Stupak introduced
			 the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To amend title 5, United States Code, to make family
		  members of public safety officers killed in the line of duty eligible for
		  coverage under the Federal employees health benefits program, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Public Safety Officer Family Health
			 Benefits Act.
		2.Eligibility for health
			 benefits
			(a)In
			 generalChapter 89 of title 5, United States Code, is amended by
			 adding at the end the following:
				
					8915.Coverage for
				survivors of public safety officers killed in the line of duty
						(a)For purposes of
				this section—
							(1)the term
				qualified individual means an individual who, as of the date on
				which such individual first submits an application for health benefits coverage
				under this section, is a member of the family of a public safety officer killed
				in the line of duty;
							(2)the term
				member of the family has the meaning such term would have under
				paragraph (5) of section 8901 if each reference in such paragraph to an
				employee or annuitant were treated as a reference to a public
				safety officer killed in the line of duty; and
							(3)the term public safety officer killed
				in the line of duty means a public safety officer (as defined by section
				1204 of the Omnibus Crime Control and Safe Streets Act of 1968) who died as the
				direct and proximate result of a personal injury sustained in the line of duty
				(as determined under section 1201 of such Act).
							(b)Under regulations
				prescribed by the Office of Personnel Management, a qualified individual may
				enroll in an approved health benefits plan described by section 8903 or 8903a
				as an individual or for self and family.
						(c)The regulations
				shall specify the terms and conditions of coverage under this section, which
				shall, to the extent practicable, be consistent with those applicable in the
				case of an individual having continued enrollment as a family member under
				section 8905(b)(2).
						(d)An application for
				health benefits coverage under this section shall be submitted at such time, in
				such manner, and together with such information or evidence of eligibility for
				coverage as the Office may by regulation require.
						(e)(1)Notwithstanding any
				other provision of this chapter—
								(A)the amount necessary to pay the total
				enrollment charge for an individual who is enrolled in a health benefits plan
				under this section shall be paid by such individual and the Government in the
				same proportions as would apply in the case of an annuitant—
									(i)with the individual contribution to
				be paid currently into the Employees Health Benefits Fund under arrangements
				satisfactory to the Office; and
									(ii)with the Government contribution
				to be made from annual appropriations which are authorized to be made for that
				purpose and which may be made available until expended;
									(B)an individual may not enroll or remain
				enrolled in a health benefits plan under this section, by virtue of being the
				widow or widower of a public safety officer killed in the line of duty, if such
				individual remarries; and
								(C)an individual whose enrollment under
				this section is terminated, whether voluntarily or involuntarily, shall be
				barred from subsequently reenrolling under this section.
								(2)The Office may, in its sole
				discretion, waive the provisions of subparagraph (B) or (C) of paragraph (1) if
				the Office determines that, due to exceptional circumstances, it would be
				against equity and good conscience not to allow such individual to enroll,
				remain enrolled, or to reenroll (as the case may be).
							(f)The regulations
				prescribed by the Office to carry out this section shall include, in the case
				of an individual who obtains coverage under this section but who (even if this
				section had never been enacted) would otherwise have been eligible for health
				benefits under this chapter, provisions to ensure that the rights afforded to
				such individual under this chapter are not adversely affected as a result of
				the enactment of this section.
						(g)The Bureau of
				Justice Assistance of the Department of Justice shall keep such records, make
				such certifications, and furnish the Office such information and reports as may
				be necessary to enable the Office to carry out its functions under this
				section.
						.
			(b)Conforming
			 amendmentThe table of sections for chapter 89 of title 5, United
			 States Code, is amended by adding at the end the following:
				
					
						8915. Coverage for survivors of public
				safety officers killed in the line of
				duty.
					
					.
			(c)Effective
			 dateThe amendments made by this section shall apply with respect
			 to coverage in contract years beginning not less than 6 months after the date
			 of the enactment of this Act.
			
